              Case 2:19-cr-00200-RSM Document 57 Filed 03/25/21 Page 1 of 1




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR 19-200-RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )
               v.                                )   ORDER TO
 9                                               )   SEAL SUPPLEMENT TO
     THOMAS DAY,                                 )   DEFENDANT’S SENTENCING
10                                               )   MEMORANDUM
                     Defendant.                  )
11                                               )
12          THIS MATTER has come before the undersigned on the motion of the

13   defendant, Thomas Day, to file a supplement to his sentencing memorandum under

14   seal. The Court has considered the motion and records in this case and finds there are

15   compelling reasons to file this document under seal.

16          IT IS ORDERED that the supplement to Thomas Day’s sentencing

17   memorandum be filed under seal.

18          DONE this 25th day of March, 2021.

19
20
                                              A
                                              RICARDO S. MARTINEZ
21                                            CHIEF UNITED STATES DISTRICT
                                              JUDGE
22
23   Presented by:
24
     s/ Gregory Geist
25   Assistant Federal Public Defender
     Attorney for Thomas Day
26

       ORDER TO SEAL DEFENDANT’S                               FEDERAL PUBLIC DEFENDER
       SUPPLEMENT TO HIS SENTENCING                               1601 Fifth Avenue, Suite 700
       MEMORANDUM                                                   Seattle, Washington 98101
       (US v. Thomas Day; CR19-200RSM) - 1                                     (206) 553-1100
